Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 06/06/2022, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 9, and 16 when taken in the context of the claims as a whole.  Specifically, the combination wherein detecting a selection of text input control from the message input control palette in the second portion of the messaging graphical user interface; and replacing the camera viewfinder in the third portion of the messaging graphical user interface with a touch screen display keyboard.

At best the prior arts of record, specifically, specifically, Park et al. (US 2014/0085487A1) teaches: [0090] electronic device 100 displays a message transmission/ reception history with at least one other electronic device; [0091]-[0092] senses a selection of camera execution menu/ camera icon; the electronic device display a camera preview screen within the screen in which the message transmission/ reception history is displayed; [0052] fig. 6 is an example of displaying a preview screen in any region in a screen in which a message transmission/ reception history is displayed; [0051] camera preview screen can be in any region of a screen; [0093] capture an image if a touch on the preview screen is sensed, display captured image in preview screen; [0094] transmits the captured image to the at least one other electronic device if a gesture for the captured image is detected; [0059] after the image is captured, if a cancel menu is selected by user control, convert the screen displaying captured image into preview screen; Al Asaaed et al. (US 2013/0093833A1) teaches: ([0059] the input request corresponding to the actuation of camera shutter key (i.e., user interaction), the automatic multi-step process preformed, which includes capturing a photographic image using camera module, attaching the image to the message, and causing the message to be sent; Lemay (US 2008/0055269 A1) teaches: ([0191] as shown in fig. 6B, user interface 600B includes word suggestion area 622 that provides a list of possible words to complete the word fragment being typed by the user in text box 612.  Fig. 6B shows a third portion (622) added to the messaging graphical user interface below the second portion (612, 614) and the display area of the communication thread in the top first portion reduced; Jafry et al. (US 2014/0063175A1) teaches: [0059] The password entry user interface 821 is a keypad in FIG. 8( d), but alternatively could be an alphanumeric keyboard. Fig. 8(c)-8(d) shows image of the calling party replaced with keyboard.  None of the references expressly teach wherein detecting a selection of text input control from the message input control palette in the second portion of the messaging graphical user interface; and replacing the camera viewfinder in the third portion of the messaging graphical user interface with a touch screen display keyboard; Rozumyanskiy et al (US 2014/0141836 A1) teaches: [0035] With reference to FIG. 1B, according to one exemplary implementation, a viewfinder 112 replaces the virtual keyboard 108 at about the time an OCR button 110 is activated (in response to the OCR button 110 being activated); [0032] he camera of a mobile device is turned on in a video, photo, or viewfinder mode in order to recognize and insert text. The center or other region of the viewfinder displays a crosshairs or other visual indicator.  None of the references expressly teach detecting a selection of text input control from the message input control palette in the second portion of the messaging graphical user interface; and replacing the camera viewfinder in the third portion of the messaging graphical user interface with a touch screen display keyboard.

In addition, neither references uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of claims 1, 9, and 16 as a whole.

Thus, claims 1-20 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/R.K./Examiner, Art Unit 2143   

/BEAU D SPRATT/Primary Examiner, Art Unit 2143